DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for amendment/argument filed on Nov 22, 2022. Claims 1, 3-23 are pending for examination.
Claim: 2 (canceled)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.
Allowable Subject Matter
Claims: 16-22 as amended are allowed.
REASONS FOR ALLOWANCE
Regarding claims: 16-22
The following is an Examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the limitations in the independent Claim: 
The limitations recited in independent Claim 16:
A method comprising: 
determining, by a first computing device, a second computing device to send a first data packet comprising a time-to-buffer (TTB) value that indicates a time remaining for the first data packet to reach a destination, 
storing, based on sending a request for an amount of latency associated with a first communication path between the first computing device and the second computing device, the amount of latency in a database; 
retrieving, from the database the amount of latency associated with a-the first communication path between the first computing device and the second computing device; 
determining, by the first computing device, an amount of time the first data packet is buffered at the first computing device; 
determining, based on the determined amount of time and the TTB value, whether the first data packet will timely reach the destination via the first communication path; and 
causing, based at least in part on a determination that the first data packet will not timely reach the destination via the first communication path, modification of a priority level of subsequent data packet communications.
As highlighted above, the limitations which are present in the independent claims and not found in the prior art references. These differences are considered to define patentably over the prior art of record.
Response to Argument
 
Applicant’s arguments filed on Nov 22, 2022, with regards to rejection of claim 1, 3-23 have been fully considered, and they are found to be persuasive.
In Applicants remarks, on pages 8-9, Applicant argues that Yamaguchi and Shirazipour do not teach or suggest, “receiving, by a first computing device, from a second computing device, and based on sending a request for network latency information, the network latency information”.
In response, the new ground of rejection is applied over over Yamaguchi (US 2013/0142066A1), in view of Shirazipour (US 2014/0016464A1), and further in view of Dunn (US 2008/0084900 A1).
Applicant further argues on page 10 that Yamaguchi and Shirazipour do not teach or suggest “the first data packet having a lowest TTB value"”.
In response, the new ground of rejection is applied over over Yamaguchi (US 2013/0142066A1), in view of Shirazipour (US 2014/0016464A1), and further in view of Dunn (US 2008/0084900 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2013/0142066A1), in view of Shirazipour (US 2014/0016464A1), and further in view of Dunn (US 2008/0084900 A1).
Regarding claim 1, 
Yamaguchi teaches, a method comprising (see abstract and fig. 2): 
receiving, by the first computing device from a first network device, a data packet comprising a time-to-buffer (TTB) value that indicates time remaining for the data packet to reach a destination, wherein the data packet is associated with an application (see fig. 28A (#S11-S12), and para [0301] discloses, first receives a packet in step S10. In step S11, the bypass control section 200 finds a remaining time duration which is allowed (allowed time duration) based on the time information of the packet.)
Determining, by the first computing device and based on the received network latency information and based on the TTB value, whether the data packet will timely reach a destination (see para [0301] last part: When the allowed remaining time duration is equal to or longer than the predefined time duration, the bypass control section 200 determines that the packet does not need to be bypassed, and executes a usual process on the packet. Note: To follow any one of those two steps means the packet will timely reach a destination.)
Yamaguchi doesn’t explicitly teach, 
causing, based on a determination that the data packet will not timely reach the destination, a modification of a priority level of subsequent data packets associated with the application.  
In analogous art, Shirazipour teaches, 
causing, based on a determination that the data packet will not timely reach the destination, a modification of a priority level of subsequent data packets associated with the application (see para [0051][-[0052] Data packet marked as a congestion that mean it does not reach timely in destination; and 
para [0053]-[0054] and [0036] adjusting the ECN value (i.e. Q.E enhanced) by upgrading the data packet to a queue having a higher priority for subsequent packets.)
21 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with a priority level of subsequent data packets associated with the application of Shirazipour. A person of ordinary skill in the art would have been motivated to do this to reduce a network latency/jitter as well as enhanced quality (Shirazipour: [0003])
Combined Yamaguchi and Shirazipour fail to teach, receiving, by a first computing device, from a second computing device, and based on sending a request for network latency information, the network latency information.
In analogous art,
Dunn teaches, receiving, by a first computing device, from a second computing device, and based on sending a request for network latency information, the network latency information (see para [0005] and [0011] The interface is further operable to send a second request to a first network location for latency information  for packet communications sent from a second network location.).
21 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with Shirazipour further with sending a request for network latency information of Dunn. A person of ordinary skill in the art would have been motivated to do this to send a packet over the different paths in an IP network (Dunn: [0002]-[0003]). 
Regarding claim 3,
Yamaguchi and Shirazipour and Dunn teach claim 1,
Yamaguchi further teaches, further comprising: 
determining, based on the received network latency information; and a TTB value of each data packet in a plurality of data packets, whether each data packet will timely reach the destination (see para [0159] line 5-7, no delay occurs due to the buffer ring. “No delay” means packet will reach timely.); and 
adjusting, based at least in part on the received network latency information, an order in which the plurality of data packets are sent by the first computing device (see para [0225] adjusting the transmission flow rate, or see also [0233]).
Regarding claim 4,
Yamaguchi and Shirazipour and Dunn teach claim 3,
Yamaguchi further teaches, wherein the adjusting the order in which the plurality of data packets are sent further comprises: 
prioritizing a sending of a first data packet of the plurality of data packets based on a time remaining for the first data packet to reach the destination (see para [0165] determining that the priority level of the received data is high, the flit sorting section 902 bypasses the data.)
Regarding claim 7,
Yamaguchi and Shirazipour and Dunn teach claim 1,
Yamaguchi further teaches, wherein the determining whether the data packet will timely reach the destination further comprises: determining a period of time the data packet is buffered at the first computing device (see para [0214] The term "amplitude" refers to an amount of data transferred per unit time, and the term "transmission interval" refers to a time interval between packets transmitted continually.).
Regarding claim 8,
Yamaguchi and Shirazipour and Dunn teach claim 1,
Yamaguchi further teaches, further comprising: 
determining, by the first computing device a second network device  to send the data packet (see fig. 2(10-first node), and para [0096] a data transfer system which includes a first node for transmitting data, a second node for receiving the data transmitted from the first node, see also [0190]for latency information.);); and 
determining, based on the received network latency information, an amount of latency associated with a communication path between the first computing device and the second network device (see para [0277]-[0278]).
Regarding claim 9,
Yamaguchi and Shirazipour and Dunn teach claim 1,
Yamaguchi further teaches, further comprising: decrementing the TTB value of the data TTB in accordance with the determined amount of latency associated with the communication path between the first computing device and the second network device (see para [0017] a transfer delay of a traffic of data can be decreased in a data transfer system such as a semiconductor system, [0125]) and
sending the data packet to the second network device (see para [0096] a data transfer system which includes a first node for transmitting data, a second node for receiving the data transmitted from the first node, see also [0190]for latency information.);
Regarding claim 10,
Yamaguchi teaches, a method comprising: 
a method comprising: 
receiving, by a second computing device from a first computing device, network latency information associated with a plurality of communication paths of a network;  5Application No. 15/248,834Docket No.: 007412.03083\US Amendment dated 
Reply to Office Action of June 13, 2019for each data packet of a plurality of data packets buffered at the second computing device and comprising a time-to-buffer (TTB) value that indicates a time remaining for the data packet to reach a destination, determining, based on the received network latency information and the TTB value, whether the data packet will timely reach a destination (see fig. 2(10-first node), and para [0301]).
determining, based on the received network latency information, an amount of latency associated with a communication path between the second computing device and a first network device (see para [0159] line 5-7, no delay occurs due to the buffer ring. “No delay” means packet will reach timely.); and
sending, by the second computing device, to the first network device, and based at least in part on a determination that the first data packet will timely reach the destination via the communication path, the first data packet (para [0130], and [0217] changing the transmission path or the like in order to avoid a delay.).
Yamaguchi fails to teach,
 receiving, by a second computing device, from a first computing device and based on sending a request for network latency information, the network latency information associated with a plurality of communication paths of a network.
determining, by the second computing device, a first data packet of the plurality of data packets, the first data packet having a lowest 'TTB value.
In analogous art, Dunn teaches, 
 receiving, by a second computing device, from a first computing device and based on sending a request for network latency information, the network latency information associated with a plurality of communication paths of a network (see para [0005] and [0011]).
determining, by the second computing device, a first data packet of the plurality of data packets, the first data packet having a lowest 'TTB value (see para [0049] the shortest relevant latency value is 45 milliseconds, then the jitter buffer may be set at 10 milliseconds, the difference between the longest and shortest latency times.)
21 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with Shirazipour further with sending a request for network latency information of Dunn. A person of ordinary skill in the art would have been motivated to do this to send a packet over the different paths in an IP network (Dunn: [0002]-[0003]). 
Regarding claim 11,
Yamaguchi and Shirazipour and Dunn teach claim 10,
Yamaguchi further teaches, further comprising: based on a determination that a second data packet will not timely reach the destination via the communication path discarding the second data packet (see para [0159] line 11-13, a delay occurs due to the buffer ring).
Regarding claim 12,
Yamaguchi and Shirazipour and Dunn teach claim 11,
Yamaguchi further teaches, based on the determination that the second data packet will not timely reach the destination via the communication path sending a first network communication to a second network device that previously sent the second data packet to the second computing device (see para [0159]).
Regarding claim 13,
Yamaguchi and Shirazipour and Dunn teach claim 12,
Yamaguchi further teaches, wherein the first network communication comprises at least a first parameter indicating an amount of time taken for the first network communication to arrive at the second network device (see para [0111] a number of times of routing, and a wait time at a bypass buffer of another router that the data passed before passing the router.)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2013/0142066A1), in view of in view of Shirazipour (US 2014/0016464A1), further in view of Dunn (US 2008/0084900 A1), and further in view of Ronneke (US 2016/0262041 A1).
Regarding claim 5,
Yamaguchi and Shirazipour and Dunn teach claim 1,
Yamaguchi and Shirazipour and Dunn fail to teach, wherein the first network communication comprises an internet control message protocol (ICMP) communication indicating an expiration of the TTB value of the data packet. 
In analogous art, Ronneke teaches, wherein the first network communication comprises an internet control message protocol (ICMP) communication indicating an expiration of the TTB value of the data packet (see para [0049]- 74 -Patent Application Atty. Docket No. 007412.03083- 76 -Patent Application Atty. Docket No. 007412.03083



and, para [0112])
21 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with Shirazipour further with Dunn further with an internet control message protocol (ICMP) communication indicating an expiration of the packet of Ronneke. A person of ordinary skill in the art would have been motivated to do this to give an information about buffer time of a buffer packet (Ronneke: [0124])
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2013/0142066A1), in view of in view of Shirazipour (US 2014/0016464A1), further in view of Dunn (US 2008/0084900 A1),  and further in view of Song(US 2012/0063339A1)
Regarding claim 6,
Yamaguchi and Shirazipour and Dunn teach claim 1,
Yamaguchi and Shirazipour and Dunn fail to teach, further comprising: based on a determination that the data packet will not timely reach the destination discarding the data packet.
Shirazipour further teaches,
 further comprising: based on a determination that the data packet will not timely reach the destination discarding the data packet (see para [0051][-[0052] Data packet marked as a congestion that mean it does not reach timely in destination; and 
para [0053]-[0054] and [0036] adjusting the ECN value (i.e. Q.E enhanced) by upgrading the data packet to a queue having a higher priority for subsequent packets.)
21 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with a priority level of subsequent data packets associated with the application of Shirazipour. A person of ordinary skill in the art would have been motivated to do this to reduce a network latency/jitter as well as enhanced quality (Shirazipour: [0003])
Combined both Yamaguchi and Shirazipour and Dunn do not teach, increasing the priority level of subsequent data packets associated with the application and maintaining a priority level of one or more data packets not associated with the application.
In analogous art, Song teaches, 
 increasing the priority level of subsequent data packets associated with the application and maintaining a priority level of one or more data packets not associated with the application (see para [0049] As a result of the determination in step S310, if the calculated expected delay time is longer than or equal to the first expected transmission time, the packet processor 110 requests the priority adjuster 210 to adjust the priority of the received packet. Accordingly, the priority adjuster 210 adjusts the priority of the received packet by raising the priority of the received packet by comparative analysis between the packets stored in the transmission queue 120 and the received packet in step S312.)
21 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with Shirazipour further with Dunn further with the calculated expected delay time is longer than or equal to the preset allowable value, the packet processor 110 discards the received packet of Song. A person of ordinary skill in the art would have been motivated to do this to send data/packet without having delay and increase transmission rate (Song: [0002])
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2013/0142066A1), in view of in view of Shirazipour (US 2014/0016464A1), further in view of Dunn (US 2008/0084900 A1), In view of Kanatake (US 2008/0298195 A1).
Regarding claim 14,
Yamaguchi and Shirazipour and Dunn teach claim 10, 
Garcia fails to teach, further comprising: for the plurality of data packets, adjusting a max jitter (MJ) parameter for each data packet in accordance with the received network latency information.
In analogous art, Kanatake teaches, further comprising: for the plurality of data packets, adjusting a max jitter (MJ) parameter for each data packet in accordance with the received network latency information (see para [0071] the maximum latency of the data packets should be 130 ms. Since a new frame is generated every 40 ms, the maximum allowance on the latency can be 40/2=.+-.20 ms. To keep some headway, the node 102 may add a jitter tolerance of 15 ms in the data packet jitter information (explained in further detail in conjunction with FIG. 14 below)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with Shirazipour further with further Jain’s teaching for the plurality of data packets, adjusting a max jitter (MJ) parameter for each data packet in accordance with the received network latency information. One of ordinary skill in the art would have been motivated to transmit a packet with low latency (Jain: [0072]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2013/0142066A1), in view of in view of Shirazipour (US 2014/0016464A1), further in view of Dunn (US 2008/0084900 A1) further in view of Jain (US 2011/0058554 A1), in further view of Diab (US 2011/0019668A1).
Regarding claim 15,
Yamaguchi and Dunn Jain teach claim 14,
Yamaguchi and Dunn and Jain fail to teach, each data packet in the plurality of data packets, prioritizing the data packet for transmission based at least in part on an identifier for the data packet and the adjusted MJ parameter for the data packet.
Jain teaches, the adjusted [i.e. modify] MJ parameter (see para [0072] line 14-15, the node 106 modifies the maximum latency for each of these packets to 35 ms (=80 ms-45 ms), before transmission.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with further Jain’s teaching for the plurality of data packets, adjusting a max jitter (MJ) parameter for each data packet in accordance with the received network latency information. One of ordinary skill in the art would have been motivated to transmit a packet with low latency (Jain: [0072])
Combined both Yamaguchi and Jain fail to teach, further comprising: each data packet in the plurality of data packets, prioritizing the data packet for transmission based at least in part on an identifier for the data packet. 
 In analogous art, Daib teaches, each data packet in the plurality of data packets, prioritizing the data packet for transmission based at least in part on an identifier for the data packet (see para [0071] the maximum latency of the data packets should be 130 ms. Since a new frame is generated every 40 ms, the maximum allowance on the latency can be 40/2=.+-.20 ms. To keep some headway, the node 102 may add a jitter tolerance of 15 ms in the data packet jitter information (explained in further detail in conjunction with FIG. 14 below)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with Dunn further with further with Jain further with Daib’s teaching prioritizing the data packet for transmission based at least in part on an identifier for the data packet. One of ordinary skill in the art would have been motivated to transmit a packet with low latency.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2013/0142066A1), in view of in view of Shirazipour (US 2014/0016464A1), further in view of Dunn (US 2008/0084900 A1) and further in view of Novakovsky (US 2014/0258618A1)
Regarding claim 23,
Yamaguchi and Shirazipour and Dunn teach claim 1,
Shirazipour further teach, 
the destination, that a second data packet associated with the second TTB value will timely reach the destination via the second communication path and will not timely reach the destination via the first communication path (see col. 8 line 5-12, packet delay means it will not reach timely.)and 6Application No. 15/248,834Docket No.: 007412.03083\US Amendment dated May 22, 2020 
After Final Office Action of January 24, 2020 sending, via the second communication path, the second data packet (see col. 4 line 46-50, use second channel 14 to send packet.)
21 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with the data packet will not timely reach the destination, modification to a communication path for one or more future data packets of Shirazipour. A person of ordinary skill in the art would have been motivated to do this to send data/packet without having delay and saving cost (Shirazipour: [abstract and [0039])
Yamaguchi and Shirazipour and Dunn fail to teach, 
determining, based on a determination that an amount of first latency associated with a first communication path between the first computing device and the destination is greater than an amount of second latency associated with a second communication path between the first computing device and 
 In analogous art, Novakovsky teaches, 
further comprising: 
determining, based on a determination that an amount of first latency associated with a first communication path between the first computing device and the destination is greater than an amount of second latency associated with a second communication path between the first computing device (see para [0067] the subject matter of any one of Examples 1-5 can optionally include a first latency that is a greater amount of time than the second latency) and 
21 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a time delay of the data and latency information of data packet of Yamaguchi with Shirazipour further with Dunn further with the data packet will not timely reach the destination, modification to a communication path for one or more future data packets of Novakovsky. A person of ordinary skill in the art would have been motivated to do this to control a latency (Novakovsky: [0012])
Conclusion                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sm Islam whose telephone number is (571)270-0566. The examiner can normally be reached on M-F 8-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SM Z ISLAM/Examiner, Art Unit 2457 

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443